DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 12, 15, 20, 21, 24, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (WO 2009/107925A1).

Regarding Claim 1, Kim et al. discloses An apparatus for wireless communications at a first user equipment 2(UE)(second terminal (FIG. 1)), comprising: 3a processor (determining unit (par [25])), 4memory (terminal includes a memory) coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 7receive, via a sidelink communications link, a first message from a 8second UE for forwarding by the first UE to a base station (Kim et al. discloses that a base station is a final receiver of communication, and a second terminal is near the base station and acts as a relay terminal relaying signals of the first terminal (par [21]; FIG. 1), where the channel between the first terminal and the second terminal is a sidelink; the second terminal relays the packet received from the first terminal (par [40])); 9perform a decoding procedure on the first message (Kim et al. discloses that the second terminal relay in the decode0and forward (DF) scheme when packet decoding of the first terminal is successfully performed (par [22]), indicating performing a decoding; second terminal performs decoding on the packet transmitted from the first terminal (par [35])); 10select, based at least in part on a result of the decoding procedure, 11between generating a second message comprising a re-encoded portion of the first 12message for forwarding to the base station or generating the second message 13comprising an amplified portion of the first message for forwarding to the base 14station (Kim et al. discloses that the second terminal uses an amplify-and forward (AF) scheme or a Decode-and-forward (DF) scheme each for relaying (par [22]); the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22]), indicating selection of relay scheme; the second terminal re-transmits the packet to the base station when the base station cannot normally receive the packet transmitted from the first terminal to thereby result in failure in the decoding (par [38]; FIG. 3); relay terminal relays the packet to the base station in the AF scheme (par [38]); the second terminal determines whether the feedback signal transmitted from the base station is ACK or NACK (par [41]); the second terminal increases a number of packets transmitted to the base station and transmits the next packet in the DF scheme (par [42]; FIG. 3)[NOTE: the retransmitted packet and the subsequent packets are a second message and that includes a portion of the first message]); and 15transmit the second message to the base station based at least in part on the selecting (Kim et al. discloses that the second terminal uses an amplify-and forward (AF) scheme or a Decode-and-forward (DF) scheme each for relaying (par [22]); the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22])). 

Regarding Claim 12, Kim et al. discloses The apparatus of claim 1, and further, Kim et al. discloses wherein the instructions are further 2executable by the processor to cause the apparatus to: 3encode, based at least in part on a successful decoding procedure, a decoded 4portion of the first message before generating the second message (Kim et al. discloses that relay performs decoding and encoding on the received signals to transmit the decoded and encoded signals (par [5]); the second terminal performs decoding on the packet transmitted from the first terminal (par [36]; Step S310 of FIG. 3); the second terminal re-transmits the packet to the base station (par [38]; S350 of FIG. 3); second terminal, i.e., the relay terminal re-transmits the packet when the decoding of the packet fails (par [39])).  
	
Regarding Claim 15, Kim et al. discloses The apparatus of claim 1, and further, Kim et al. discloses wherein the instructions are further 2executable by the processor to cause the apparatus to: 3amplify, based at least in part on an unsuccessful decoding procedure, an 4undecoded portion of the first message before generating the second message (Kim et al. discloses that the second terminal uses AF scheme when the packet decoding fails (par [22]); Relay terminal relays the packet to the base station in the AF scheme (par [38])[NOTE: because AF scheme is used when the packet decoding fails, the failed packet is amplified before such is re-transmitted]).  

Regarding Claim 112, Kim et al. discloses The apparatus of claim 1, and further, Kim et al. discloses that wherein the instructions are further 2executable by the processor to cause the apparatus to: 3receive the first message via a frequency range 2 (FR2) spectrum band, a sub- 46 gigahertz (GHz) spectrum band, a control channel, or any combination thereof (Kim et al. discloses that the channel 1 assigned to use between the first terminal and the second terminal is a control channel (par [26]; FIG. 2)).  

Regarding Claim 115, Kim et al. discloses An apparatus for wireless communications at a base station (base station (FIG. 1)), 2comprising: 3a processor (Kim et al. discloses that the base station includes determining unit (par [23])), memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 7establish a first communications link with a first user equipment (UE) 8that is in communication with a second UE via a sidelink communications link (Kim et al. discloses that a second terminal has a direct connection with the base station, while having a second connection to a first terminal forming a sidelink (FIG. 1)); receive a first message from the second UE via a second communication link (Kim et al. discloses that the first terminal transmits the packet to the base station through its own channel 1 (par [35]; FIG. 3); if the first terminal determines that decoding of the packet transmitted to the base station has been successfully performed when the feedback signals are the ACK signals, the first terminal increases a number of the transmitted packets and transmits the next packet (par [37]; FIG. 3)); receive, from the first UE on the first communications link, a second 12message that includes a portion of the first message based at least in part on a transmission scheme used for transmission of the second message (Kim et al. discloses that the second terminal re-transmits the packet to the base station when the base station cannot normally receive the packet transmitted from the first terminal to thereby result in failure in the decoding (par [38]; FIG. 3); relay terminal relays the packet to the base station in the AF scheme (par [38]); the second terminal determines whether the feedback signal transmitted from the base station is ACK or NACK (par [41]); the second terminal increases a number of packets transmitted to the base station and transmits the next packet in the DF scheme (par [42]; FIG. 3)[NOTE: the retransmitted packet and the subsequent packets are a second message and that includes a portion of the first message]), wherein the transmission scheme comprises one of an amplify and forward transmission scheme 15or a decode and forward transmission scheme (Kim et al. discloses that the second terminal uses an amplify-and forward (AF) scheme or a Decode-and-forward (DF) scheme each for relaying (par [22]); the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22])); and 16perform a joint decoding procedure of the first message and the second 17message based at least in part on the transmission scheme (Kim et al. discloses that the base station combines packets transmitted from the first terminal and the packet re-transmitted from the second terminal and decode the combined packets (par [23])).  

Regarding Claims 20 and 29, Claims 20 and 29 are directed to method claims and they do not teach or further define over the limitations recited in claims 1 and 15.   Therefore, claims 20 and 29 are also rejected for similar reasons set forth in claims 1 and 15.
Regarding Claims 21 and 24, Claims 21 and 24 are directed to method claims and they do not teach or further define over the limitations recited in claims 2 and 5.   Therefore, claims 21 and 24 are also rejected for similar reasons set forth in claims 2 and 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 9-11, 16, 19, 22-23, 25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/107925A1) and further in view of Kim et al. (U.S. Patent Application Publication No. 2010/0035541)(hereinafter referred to as Kim ‘541).

Regarding Claim 13, Kim et al. teaches The apparatus of claim 1, and although teaching that the packet transmitted to the second terminal is determined to have an error (par[46]), Kim et al. does not explicitly teach wherein the instructions are further 2executable by the processor to cause the apparatus to: 3perform, as part of the decoding procedure, an error checking procedure on the 4first message; and 5determine the result of the decoding procedure based at least in part on a 6success or failure of the error checking procedure.  Kim ‘541 teaches such limitations. 
	Kim ‘541 is directed to method of operating relay station in wireless communication system.  More specifically, Kim ‘541 teaches wherein the instructions are further 2executable by the processor to cause the apparatus to: 3perform, as part of the decoding procedure, an error checking procedure on the 4first message (Kim ‘541 teaches detecting error in a packet received from a source station (par [0028]); RS performs processes such as demodulation, channel decoding and error check, on a signal received from a source station in order to restore transmission information (par [0055])); and 5determine the result of the decoding procedure based at least in part on a 6success or failure of the error checking procedure (Kim ‘541 teaches that RS receives a packet from a source station and then performs decoding and error check on the packet (par [0096]); if as a result of the check, error has been detected, the RS determines that the reception of the packet has failed (par [0097]); RS transmits the packet to the destination station in the AF mode (par [0098])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that an error checking procedure on the first message is performed as part of the decoding procedure, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]). 

Regarding Claim 14, the combined teachings of Kim et al. and Kim ‘541 teach The apparatus of claim 3, and further, the references teach wherein the error checking procedure comprises a cyclic redundancy check (CRC) procedure (Kim ‘541 teaches that when a CRC process on a signal received by the RS is successful, transferring the signal in the DF mode and when a CRC process on a signal received by the RS is unsuccessful, transferring the signal in the AF mode (par [0061])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the error checking procedure comprises a cyclic redundancy check (CRC) procedure, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]). 

Regarding Claim 16, Kim et al. teaches The apparatus of claim 5, although Kim et al. teaches that the relay only amplify the received signals to re-transmit the amplified signals (par [5]), Kim et al. does not explicitly teach wherein the second message comprises a set 2of undecoded samples of the first message based at least in part on the unsuccessful decoding 3procedure.  Kim ‘541 teaches such a limitation. 
	Kim ‘541 is directed to method of operating relay station in wireless communication system.  More specifically, Kim ‘541 teaches that the AF mode includes a step of storing the signal received from the source station, and then amplifying and transferring signal (par [0015]).  Because the received signal is stored, amplified and transferred, the set of undecoded samples of the received signal is included in the transferred signal. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that second message comprises a set of undecoded samples of the first message based at least in part on the unsuccessful decoding procedure, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]). 

Regarding Claim 19, Kim et al. teaches The apparatus of claim 1, and further, Kim et al. teaches wherein the 5transmission scheme comprises an amplify and forward transmission scheme based at least in 6part on an unsuccessful decoding procedure or a decode and forward transmission scheme 7based at least in part on a successful decoding procedure (Kim et al. teaches the second terminal uses an amplify-and forward (AF) scheme or a Decode-and-forward (DF) scheme each for relaying (par [22]); the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22])).  
	However, Kim et al. does not explicitly teach wherein the instructions are further 2executable by the processor to cause the apparatus to: 3transmit, to the base station, an indication of a transmission scheme used for 4transmitting the second message based at least in part on the selecting.  Kim ‘541 teaches such a limitation. 
	Kim ‘541 is directed to method of operating relay station in wireless communication system.  More specifically, Kim ‘541 teaches informing at least one of the source station and the destination station of the determined relay mode (par [0014][0064]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the indication of a transmission scheme used for transmitting the second message is transmitted to the base station, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]). 

Regarding Claim 110, the combined teachings of Kim et al. and Kim ‘541 teach The apparatus of claim 9, and further, the references teach wherein the indication conveys a 2corresponding reliability for the transmission scheme (Kim ‘541 teaches informing at least one of the source station and the destination station of the determined relay mode; Kim et al. teaches the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22]), indicating the reliability of chosen scheme), wherein the amplify and forward 3transmission scheme is associated with a lower reliability than the decode and forward transmission scheme (Kim et al. teaches the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22]), indicating that amplify and forward is less reliable as decoding has failed when in use).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the relay mode is communicated between the base station and the relay, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]. 

Regarding Claim 111, the combined teachings of Kim et al. and Kim ‘541 teach The apparatus of claim 9, and further, the references teach wherein the indication is transmitted via a 2control channel (Kim et al. teaches that upstream channel 1 and channel 2 is assigned between base station and the second terminal (FIG. 2); feedback channel is used (par [26]); Kim ‘541 teaches that control information needs to be transmitted rapidly (par [0073], indicating uplink control channel)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the relay mode is communicated between the base station and the relay via a control channel, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]. 

Regarding Claim 116, Kim et al. teaches The apparatus of claim 15, and further, Kim et al. teaches wherein the instructions are further 2executable by the processor to cause the apparatus to: 3receive, from the first UE, an indication of the transmission scheme used for 4transmission of the second message (Kim et al. teaches the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22]), thus selecting relay scheme). 
	However, Kim et al. does not explicitly teach wherein the instructions are further 2executable by the processor to cause the apparatus to: 3receive, from the first UE, an indication of the transmission scheme used for 4transmission of the second message. Kim ‘541 teaches such a limitation. 
	Kim ‘541 is directed to method of operating relay station in wireless communication system.  More specifically, Kim ‘541 teaches informing at least one of the source station and the destination station of the determined relay mode (par [0014][0064]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the indication of a transmission scheme used for transmitting the second message is transmitted to the base station, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]). 

Regarding Claim 119, the combined teachings of Kim et al. and Kim ‘541 teach The apparatus of claim 16, and further, the references teach wherein the instructions are further 2executable by the processor to cause the apparatus to: 3receive the indication via a control channel (Kim et al. teaches that upstream channel 1 and channel 2 is assigned between base station and the second terminal (FIG. 2); feedback channel is used (par [26]); Kim ‘541 teaches that control information needs to be transmitted rapidly (par [0073], indicating uplink control channel)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the relay mode is communicated between the base station and the relay via a control channel, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]).  

Regarding Claims 22-23, 25, and 28, Claims 22-23, 25, and 28 are directed to method claims and they do not teach or further define over the limitations recited in claims 3-4, 6, and 9.   Therefore, claims 22-23, 25, and 28 are also rejected for similar reasons set forth in claims 3-4, 6, and 9.

Regarding Claim 130, Kim et al. teaches The method of claim 29, however Kim et al. does not explicitly teach further comprising: 2receiving, from the first UE, an indication of the transmission scheme used for 3 transmission of the second message.  Kim ‘541 teaches such a limitation. 
	Kim ‘541 is directed to method of operating relay station in wireless communication system.  More specifically, Kim ‘541 teaches informing at least one of the source station and the destination station of the determined relay mode (par [0014][0064]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim et al. so that the indication of a transmission scheme used for transmitting the second message is received by the base station, as taught by Kim ‘541.  The modification would have allowed the system to transfer signals using an adequate relay mode (see Kim ‘541, par [0009]). 

Claims 7-8 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/107925A1) and further in view of McCoy (U.S. Patent Application Publication No. 2015/0016571).

Regarding Claim 17, Kim et al. teaches The apparatus of claim 1, however, Kim et al. does not explicitly teach wherein the instructions are further 2executable by the processor to cause the apparatus to: 3perform, based at least in part on an unsuccessful decoding procedure, a 4correction procedure for one or more in-phase (I) or quadrature (Q) samples of the first 5message based at least in part on channel conditions associated with the sidelink 6communications link, one or more capabilities of the first UE, one or more capabilities of the 7second UE, or any combination thereof.  McCoy teaches such limitations. 
	McCoy is directed to blind mechanism for estimation and correction of I/Q impairments.  More specifically, McCoy teaches perform, based at least in part on an unsuccessful decoding procedure, a 4correction procedure for one or more in-phase (I) or quadrature (Q) samples of the first 5message based at least in part on channel conditions associated with the sidelink 6communications link, one or more capabilities of the first UE, one or more capabilities of the 7second UE, or any combination thereof (McCoy teaches that an estimate of an I-channel DC offset based on the I component of the complex samples, computing an estimate of a Q-channel DC offset based on the Q component of the complex samples; and applying DC offset corrections to the complex samples based on the estimate of the I-channel DC offset and the Q-channel DC offset (par [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that a correction procedure for one or more in-phase or quadrature samples of the first message is performed based at least in part on channel conditions associated with the sidelink communication link, as taught by McCoy.  The modification would have allowed the system to estimate and correct the I/Q impairments (see McCoy, par [0002]). 

Regarding Claim 18, the combined teachings of Kim et al. and McCoy teach The apparatus of claim 7, and further, the references teach wherein the correction procedure is for an 2I/Q imbalance based at least in part on the channel conditions associated with the sidelink 3communications link, the one or more capabilities of the first UE, the one or more 4capabilities of the second UE, or any combination thereof (McCoy teaches that a value of cross-correlation between an I component of the complex samples and a Q component of the complex samples are computed (par [0046]); an estimate for a cross-channel gain k based on the cross-correlation value and one or both of the mean square values I.sub.MS and Q.sub.MS are computed (par [0048]); an estimate of gain imbalance based on the mean square values I.sub.MS and Q.sub.MS is computed, where the gain imbalance estimate is useable to correct an I/Q gain imbalance present in the complex samples (par [0050]; FIG. 4)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the correction procedure is for an I/Q imbalance based at least in part on the channel condition associated with a sidelink communications link, as taught by McCoy.  The modification would have allowed the system to estimate and correct the I/Q impairments (see McCoy, par [0002]). 

Regarding Claims 26-27, Claims 26-27 are directed to method claims and they do not teach or further define over the limitations recited in claims 7-8.   Therefore, claims 26-27 are also rejected for similar reasons set forth in claims 7-8.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/107925A1) and further in view of Moshfeghi (U.S. Patent Application Publication No. 2018/0139016).

Regarding Claim 113, Kim et al. teaches The apparatus of claim 1, however, Kim et al. does not explicitly teach wherein the instructions are further 2executable by the processor to cause the apparatus to: 3transmit the second message using a wider beam or a reduced number of 4antennas relative to a beam used for communication of the first message based at least in part 5on an unsuccessful decoding procedure.  Moshfeghi teaches such a limitation. 
	Moshfeghi is directed to method and system for a repeater network that utilizes distributed transceiver with array processing.  More specifically, Moshfeghi teaches that a relay device considers various communication and/or network related conditions when determining to switch between the two modes of operations such as widths of antenna beam patterns of transceivers as well as beam patterns of source device and the destination device (par [0073]).  Further, Moshfeghi teaches that the relay device allocates a larger number of antennas to the transmit side, and able to achieve more omni-directional antenna pattern (wider beam)(par [0077][0078]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the second message is transmitted using a wider beam, as taught by Moshfeghi.  The modification would have allowed the system to ensure delivery of the data stream to the destination device without encountering any interference issues (see Moshfeghi, par [0078]). 

Regarding Claim 114, Kim et al. teaches The apparatus of claim 1, however, Kim et al. does not teach wherein the instructions are further 2executable by the processor to cause the apparatus to: 3transmit the second message using a narrower beam or an increased number of 4antennas relative to a beam used for communication of the first message based at least in part 5on a successful decoding procedure.  Moshfeghi teaches such a limitation. 
	Moshfeghi is directed to method and system for a repeater network that utilizes distributed transceiver with array processing.  More specifically, Moshfeghi teaches that a relay device considers various communication and/or network related conditions when determining to switch between the two modes of operations such as widths of antenna beam patterns of transceivers as well as beam patterns of source device and the destination device (par [0073]).  Further, Moshfeghi teaches that the relay device allocates a larger number of antennas to the transmit side, and able to achieve more omni-directional antenna pattern (wider beam)(par [0077][0078]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the second message is transmitted using a narrow beam, as taught by Moshfeghi.  The modification would have allowed the system to ensure delivery of the data stream to the destination device without encountering any interference issues (see Moshfeghi, par [0078]). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2009/107925A1), Kim et al. (U.S. Patent Application Publication No. 2010/0035541)(hereinafter referred to as Kim ‘541), and further in view of Parts et al. (U.S. Patent Application Publication No. 2008/0107054).

Regarding Claim 117, the combined teachings of Kim et al. and Kim ‘541 teach The apparatus of claim 16, although teaching the base station combines packets transmitted from the first and second terminals and decodes the combined packets (Kim et al., par [23]), the combined teachings do not explicitly teach, wherein the instructions are further 2executable by the processor to cause the apparatus to: 3determine a set of decoding weights for decoding the second message based at 4least in part on the indication; and 5perform the joint decoding procedure based at least in part on the set of 6decoding weights.  Parts et al. teaches such limitations. 
	Parts et al. is directed to HARQ data reception in multiradio device. More specifically, Parts et al. teaches that decoded data of each received data packet is weighted according to the interference level associated with the corresponding data packet, where the decoded data of a data packet associated with a high interference level is weighted less than decoded data of a data packet associated with a low interference level (par [0052]).  Further, Parts et al. teaches that the decoded data of the received data packets is combined according to the assigned weights (par [0052]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. and Kim ‘541 so that the set of decoded weights is determined for decoding the message, as taught by Parts et al.  The modification would have allowed the system to prevent the data packet received under the strong interference and containing a significant amount of errors from hindering data detection (see Parts et al., par [0005]). 


Regarding Claim 118, the combined teachings of Kim et al., Kim ‘541, and Parts et al. teach The apparatus of claim 17, and further, the references teach wherein the indication conveys a 2corresponding reliability for the transmission scheme used for transmission of the second 3message (Kim ‘541 teaches informing at least one of the source station and the destination station of the determined relay mode; Kim et al. teaches the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22]), indicating the reliability of chosen scheme), wherein the amplify and forward transmission scheme is associated with a lower 4reliability than the decode and forward transmission scheme (Kim et al. teaches the second terminal relays in the DF scheme when packet decoding of the first terminal is successfully performed. Otherwise, relays in the AF scheme when the packet decoding fails (par [22]), indicating that amplify and forward is less reliable as decoding has failed when in use), and wherein the set of decoding 5weights are determined based at least in part on the corresponding reliability for the 6transmission scheme used for transmission of the second message (Parts et al. teaches that decoded data of a data packet associated with a high interference level is weighted less than decoded data of a data packet associated with a low interference level (par [0052]); more weight is assigned to the data which is assumed to be decoded more reliably (par [0052])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. and Kim ‘541 so that the set of decoding weights are determined based at least in part on the corresponding reliability for the transmission scheme used for transmission of the message, as taught by Parts et al.  The modification would have allowed the system to prevent the data packet received under the strong interference and containing a significant amount of errors from hindering data detection (see Parts et al., par [0005]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414